Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

  HOWARD MICHAEL CAP LAN ,

              Plaintiff,

              vs.

  POWER STEERING AUTO REPAIR,
  CORP., a Florida Profit Corporation,
  TERRY A. BOWMAN and CAROL
  LOVINS, Individuals,

            Defendants.
  _______________________________/

                                    COMPLAINT

  Plaintiff HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the
  undersigned counsel, hereby files this complaint and sues POWER STEERING
  AUTO REPAIR, CORP. (“PSAR”), TERRY A. BOWMAN, (“T.A. BOWMAN”) and
  CAROL LOVINS       (“C. LOVINS”)     (hereinafter,   collectivel y   referred   to   as
  “Defendants”), for declaratory and injunctive relief; for discrimination based on
  disabilit y; and for the resultant attorney's fees, expenses, and costs (including,
  but not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181 et.
  seq., ("AMER ICANS WITH DISABILITIES ACT OF 1990," or "ADA") and
  alleges:


  JURISDICTION
  1.    This Court is vested with original jurisdiction over this action pursuant to
  28 U.S.C. §1331 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C.
  §12181 et. seq., based on Defendant s’ violations of Title III of the Americans
  with Disabilities Act of 1990, (hereinafter referred to as the "ADA"). See also
  28 U.S.C. §2201 and §2202.



                                           1
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 11



  VENUE
  2.     The venue of all events giving rise to this lawsuit is located in BROWARD
  Count y, Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of
  the United States District Court for the Southern District of Florida, this is the
  designated court for this suit.


  PARTIES
  3.     Plaintiff, HOWARD MICHAEL CAP LAN , is a resident of the State of
  Florida.   At the time of Plaintiff’s visit to Power Steering Auto Repair (“Subject
  Facility”), Plaintiff suffered from a “qualified disabilit y” under the ADA, which
  substantiall y limits Plaintiff’s major life activities, including but not limited to
  walking, and requires the use of a mobility aid . The Plaintiff personall y visited
  Power Steering Auto Repair, but was denied full and equal access, and full and equa l
  enjoyment of the facilities, services, goods, and amenities within Power Steering
  Auto Repair, which is the subject of this lawsuit. The Subject Facilit y is an auto
  repair shop and Plaintiff wanted to inquire about their services , but was unable
  to due to the discriminatory barriers enumerated in Paragraph 15 of this
  Complaint.


  4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN , is an
  advocate of the rights of similarl y situated disabled persons and is a “tester” for
  the purpose of asserting his ci vil rights and monitoring, ensuring and
  determining whether places of public accommodation are in compliance with the
  ADA.


  5.     Defendants, PSAR, T.A. BOWMAN and C. LOVINS are authorized to conduct
  business and are in fact conducting business within the St ate of Florida. The
  Subject Facilit y is located at 2200 S.W. 59th Ave., West Park, FL 33023. Upon
  information and belief, PSAR is the lessee and/or operator of the Real Propert y
  and therefore held accountable of the violations of the ADA in the Subject
  Facilit y which is the matt er of this suit. Upon information and belief, T.A.

                                            2
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 3 of 11



  BOWMAN and C. LOVINS are the owners and lessors of the Real Propert y where
  the Subject Facilit y is located and therefore held accountable for the violations
  of the ADA in the Subject Facilit y which is the matter of this suit.


  CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
  6.    Plaintiff adopts and re -alleges the allegations stated in paragraphs 1
  through 5 of this complaint, as are further explained herein.


  7.    On Jul y 26, 1990, Congress enacted the Americans w ith Disabilities Act
  ("ADA"), 42 U.S.C. §12101 et. seq. Commercial enterprises were provided one
  and a half years from enactment of the statute to implement its requirements.
  The effective date of Title III of the ADA was January 26, 1992, or January 26,
  1993 if Defendants had ten (10) or fewer employees and gross receipts of
  $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


  8.    As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found,
  among other things, that:

        i. some 43,000,000 Americans have one or more physical or mental
          disabilit y, and this number shall increase as the population continues to
          grow and age;

        ii. historicall y, societ y has tended to isolate and segregate individuals
          with disabilities and, despite some improvements, such forms of
          discrimination against disabled individuals continue to be a pervasive
          social problem, requiring serious attention;

        iii. discrimination against disabled individuals persists in such critical
          areas as employment, housing, public accommodations, transportation,
          communication, recreation, institutionalization, health services, voting
          and access to public services and public facilities;

        iv. individuals with disabilities          continuall y suffer    forms of
          discrimination,   including:    outright    intentional   exclusion;  the
          discriminatory    effects    of   architectural,     transportation,  and
          communication barriers; failure to make modifications to existing
          facilities and practices; exclusionary qualification standards and
          criteria; segregation, and regulation to lesser services, programs,

                                           3
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 4 of 11



           benefits, or other opportunities; and,

        v. the continuing existence of unfair and unnecessary discrimination and
          prejudice denies people with disabilities the opportunit y to compete on
          an equal basis and to pursue those opportunities for which this countr y
          is justifiabl y famous, and costs the United States billions of dollars in
          unnecessary expenses resulting from dependency and non -productivit y.

  9.    As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitl y stated
  that the purpose of the ADA was to:

        i. provide a clear and comprehensive national mandate for the elimination
          of discrimination against individuals with disabilities;

        ii. provide clear, strong, consistent, enforceable standards addressing
          discrimination against individuals with disabilities; and,

        iii. invoke the sweep of congressional authorit y, including the power to
          enforce the fourteenth amendment and to regulate commerce, in order to
          address the major areas of dis crimination faced on a daily basis b y
          people with disabilities.

  10.   Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no
  individual may be discriminated against on the basis of disabilit y with regards
  to the    full   and   equal   enjoyment   of   the   goods,   services,   facilities, or
  accommodations of any place of public accommodation by any person who
  owns, leases (or leases to), or operates a p lace of public accommodation. Power
  Steering Auto Repair is a place of public accommodation by the fact it is an
  establishment that provides goods/services to the general public, and therefore,
  must compl y with the ADA. The Subject Facilit y is open to the public, its
  operations affect commerce, and it is a service establishment . See 42 U.S.C.
  Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facilit y is a public
  accommodation that must compl y with the ADA.


  11.   The Defendants have discriminated, and continue to discriminate against
  the Plaintiff, and others who are similarly situated, by denying access to, and
  full and equal enjoyment of goods, services, facilities, privileges, advan tages
  and/or accommodations at Power Steering Auto Repair located at 2200 S.W. 59th Ave.,

                                             4
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 5 of 11



  West Park, FL 33023, as prohibited by 42 U.S.C. §12182, and 42 U.S.C. §12101 et.
  seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.
  §12182(b)(2)(A)(iv).


  12.   Plaintiff has visited the Subject Facilit y, and has been denied full, safe,
  and equal access to the facilit y and therefore suffered an injury in fact.


  13.   Plaintiff shall suffer a future injury as Plaintiff intends to return and
  enjoy the goods and/or services at the Subject Facilit y within the next six
  months. The Subject Facilit y is in close proximit y to Plaintiff’s residence and is
  in an area frequently travelled by Plaintiff. Furthermore, Plaintiff will also
  return to monitor compliance with the ADA. However, Plaintiff is precluded
  from doing so by the Defendants' failure and refusal to provide peopl e with
  disabilities with full and equal access to their facilit y. Therefore, Plaintiff
  continues to suffer from discrimination and injury due to the architectural
  barriers, which are in violation of the ADA.


  14.   Pursuant to the mandates of 42 U.S.C. §1213 4(a), on Jul y 26, 1991, the
  Department of Justice, Office of the Attorney General, promulgated Federal
  Regulations to implement the requirements of the ADA. The ADA Accessibilit y
  guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. Part 36, may cause
  violators to obtain civil penalties of up to $55,000 for the first violation and
  $110,000 for any subsequent violation.


  15.   The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28

  C.F.R. 36.302 et. seq., and are discriminating against the P laintiff with the

  following specific violations which Plaintiff personall y encountered and/or has

  knowledge of:




                                            5
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 6 of 11



           a. The parking facility in front of the auto repair office does not provide a

                compliant accessible parking space. 2010 ADA Standards 502.1

           b. The parking facility does not have the minimum number of accessible

                parking spaces required. 2010 ADA Standards 208.2

           c. At time of inspection, in front of business there were several parking

                spaces occupied with customer cars and zero (0) accessible parking

                spaces. One (1) accessible parking space with adjacent access aisle is

                required. 2010 ADA Standards 208.2

           d. Where a total of four or fewer parking spaces, including accessible

                parking spaces, are provided on a site, identification of accessible parking

                spaces are not required by DOJ regulations. All other accessible routes and

                elements at the facility must be compliant. 2010 ADA Standards 216.5

           e.   The parking facility does not provide compliant directional and

                informational signage to a compliant accessible parking space. 2010 ADA

                Standards 216.5

           f. There is no compliant access aisle attached to an accessible route serving

                any existing parking space which would allow safe entrance or exit of

                vehicle for accessible persons requiring mobility devices. 2010 ADA

                Standards 502.2

           g. There is currently no existing accessible route to help persons with

                disabilities safely maneuver through the parking facilities. Accessible

                routes must connect parking spaces to accessible entrances. In parking

                facilities where the accessible route must cross vehicular traffic lanes,



                                                 6
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 7 of 11



                 marked crossings enhance pedestrian safety, particularly for people using

                 wheelchairs and other mobility aids. 2010 ADA Standards 502.3

            h.   Existing facility does not provide a compliant accessible route to the main

                 office entrance from any site arrival point. 2010 ADA Standards 206.2,

                 208, 401.1

            i. The main office entrance door is non-compliant. There is a vertical rise

                 (step) at the threshold exceeding the maximum rise allowed. Changes in

                 level of 1/4 inch high maximum are permitted to be vertical. 2010 ADA

                 Standards 302.2

            j. The main office door has a non-compliant knob type door handle.

                 Operable parts must be operable with one hand and not require tight

                 grasping, pinching, or twisting of the wrist. 2010 ADA Standards 309.4

            k. The facility does not provide compliant directional and informational

                 signage to an accessible route which would lead to an accessible entrance.

                 Where not all entrances comply, compliant entrances must be identified by

                 the International Symbol of Accessibility. Directional signs that indicate

                 the location of the nearest compliant entrance must be provided at

                 entrances that do not comply. 2010 ADA Standards 216.6

  16.   Upon information and belief there are other current violations of the ADA
  at Power Steering Auto Repair. Onl y upon full inspection can all violations be
  identified.    Accordingl y, a complete list of violations will require an on -site
  inspection by Plaintiff’s representatives pursuant to Rule 34b of the Federal
  Rules of Civil Procedu re.


  17.   Upon information and belief, Plaintiff alleges that removal of the

                                                 7
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 8 of 11



  discriminatory barriers and violations is readil y achievable and technicall y
  feasible. To date, the readil y achievable barriers and other violations of the
  ADA still exist and have not been remedied or altered in such a way as to
  effectuate compliance with the provisions of the ADA.


  18.   Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,
  the Defendants were required to make the establishment a place of public
  accommodation, accessible to persons with disabilities by January 28, 1992. As
  of this date the Defendants have failed to compl y with this mandate.


  19.   The Plaintiff has been obligated to retain the undersigned counsel for the
  filing and prosecution of t his action. Plaintiff is entitled to have its reasonable
  attorney's fees, costs and expenses paid by the Defendants, pursuant to 42
  U.S.C. §12205.


  20.   Pursuant to 42 U.S.C. §12188, this Court is vested with the authorit y to
  grant Plaintiff injunctive reli ef, including an order to alter the subject facilities
  to make them readily accessible and useable by individuals with disabilities to
  the extent required by the ADA, and closing the Subject Facilit y until the
  requisite modifications are completed.


  REQUEST FOR RELIEF
  WHEREFORE, the Plaintiff demands judgment against the Defendants and
  requests the following injunctive and declaratory relief:


  21. That this Honorable Court declares that the Subject Facility owned, operated
  and/or controlled by the Defendants is in violation of the ADA;


  22.   That this Honorable Court enter an Order requiring Defendants to alter the
  Subject Facilit y to make it accessible to and usable by individuals with
  disabilities to the full extent required by Title III of the ADA ;

                                            8
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 9 of 11




  23.   That this Honorable Court enter an Order directing the Defendants to
  evaluate and neutralize their policies, practices and procedures toward persons
  with disabilities, for such reasonable time so as to allow the Defendants to
  undertake and complete corrective procedures to the Subject Facilit y;


  24.   That this Honorable Court award reasonable attorney's fees, all costs
  (including, but not limited to court costs and expert fees) and other expenses of
  suit, to the Plaintiff; and


  25.   That this Honorable Court award such other and further relief as it deems
  necessary, just and proper.

  Dated this October 01, 2019.

  Respectfull y submitted by:

  Ronald E. Stern
  Ronald E. Stern, Esq.
  Florida Bar No. 10089
  THE ADVOCACY LAW FIRM, P.A.
  1250 East Hallandale Beach Boulevard, Suite 503
  Hallandale Beach, Florida 33009
  Telephone: (954) 639-7016
  Facsimile: (954) 639-7198
  E-Mail: ronsternlaw@gmail.com
  Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                          9
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 10 of 11



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.

   HOWARD MICHAEL CAP LAN ,

               Plaintiff,

               vs.

   POWER STEERING AUTO REPAIR,
   CORP., a Florida Profit Corporation,
   TERRY A. BOWMAN and CAROL
   LOVINS, Individuals,

             Defendants.
   _______________________________/

                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 01, 2019, I electronically filed the
   Complaint along with a Summons for each Defendant with t he Clerk of Court
   using CM/ECF. I also certify that the aforementioned documents are being
   served on all counsel of record, corporations, or pro se parties identified on the
   attached Service List in the manner specified via Service of Process by an
   authorized Process Server, and that all future pleadings, motions and documents
   will be served either via transmission of Notices of Electronic Filing generated
   b y CM/ECF or Via U.S. Mail for those counsel or parties who are not authorized
   to receive electronicall y Notices of Electronic Filing.

   By: Ronald E. Stern
   Ronald E. Stern, Esq.
   Florida Bar No.: 10089
   THE ADVOCACY LAW FIRM, P.A.
   1250 East Hallandale Beach B oulevard, Suite 503
   Hallandale Beach, Florida 33009
   Telephone: (954) 639-7016
   Facsimile: (954) 639-7198
   E-Mail: ronsternlaw@gmail.com
   Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                           10
Case 0:19-cv-62446-XXXX Document 1 Entered on FLSD Docket 10/01/2019 Page 11 of 11



                                   SERVICE LIST:

   HOWARD MICHAEL CAP LAN , Plaintiff, vs. POWER STEERING AUTO REPAIR,
   CORP., a Florida Profit Corporation, TERRY A. BOWMAN and CAROL LOVINS, Individuals

              United States District Court Southern District Of Florida

                                      CASE NO.


   POWER STEERING AUTO REPAIR, CORP.

   REGISTERED AGENT:

   POLANCO, DARIO J
   6326 PEMBROKE ROAD, UNIT-E
   MIRAMAR, FL 33023

   VIA PROCESS SERVER


   TERRY A. BOWMAN

   920 SW 11 ST,
   HALLANDALE BEACH, FL 33009

   VIA PROCESS SERVER


   CAROL LOVINS

   920 SW 11 ST,
   HALLANDALE BEACH, FL 33009

   VIA PROCESS SERVER




                                          11
